DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is issued in response to the claims filed on 10/04/2019.
Claims 1-20 are pending in this Office Action.	

Priority
3.	Acknowledgement is made of applicant’s priority claim of co- pending and commonly owned U.S. Pat. App. No. 15/699,808, filed on 8 September 2017, now Patent 10,469,504.

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 10/04/2019 and 01/13/2021 have been considered by the examiner.
				Specification Objection
5.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: subject matter of claim 15 is not fully support by the originally filed specification dated 8 September 2017 or the specification filed on 10/04/2019. Paragraphs [0035]-[0037]  and [0041]-[0043] disclose assigning different .  
	Since claim 15 is not supported by the originally filed specification or the claims filed 09/08/2017, claim 5 has 10/04/2019 date with respect to applying art.

Claim Objections
6.	Claims 17 and 18 are objected to because: the preamble of claim 17 recites “A computer-implemented method for determining whether to grant rights to an entity associated with a query node…” Lines 12-13 of claim 17 recites “…granting rights to an entity associated with the query node” and lines 2-3 of claim 18 which depends from claim 17 recites “…not granting rights to an entity associated with the query node”.  For clarity, the Examiner suggests changing lines 12-13 of claim 17 to “…granting rights to [[an]] the entity associated with the query node” and lines 2-3 of claim 18 to “…not granting rights to [[an]] the entity associated with the query node”.  Appropriate corrections are required.

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claims 1 & 8, 3, 9 & 16, 10, 17 & 19, and 20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 &5, 6, 8 & 12, 13, 14 and 16 of U.S. Patent No. 10,165,004 respectively. 
Instant Application 16/593,702
Patent 10,469,504
Examiner’s Note
1. A computer-implemented method for predicting an overall score of a metric about an entity associated with a query node in a graph that represents entities and connections between entities, the method comprising: 

for each whitelist node in a set of whitelist nodes from at least a first portion of the graph, determining a whitelist score that is related at least in part on a strength of connection between the query node and the whitelist node; 

generating a whitelist blended value comprising a combination of the whitelist scores for the whitelist nodes in the set of whitelist nodes; 

for each blacklist node in a set of blacklist nodes from at least a second portion of the graph, determining a blacklist score that is related at least in part on a strength of connection between the query node and the blacklist node; 

generating a blacklist blended value comprising a combination of the scores for the blacklist nodes in the set of blacklist nodes; and 

generating an overall score blended from the whitelist blended value and the blacklist blended value for the query node.

8. The computer-implemented method of Claim 1 further comprising determining a strength of connection by performing the steps comprises:

performing a number of random walks in the graph from a start node in the graph and terminating at another node in the graph; 

keeping a counter of how many times a walk terminated at a node in the graph; 

determining an estimate of a strength of connection between the start node and another node in the graph comprising dividing the number of times walks terminated on the another node by the number of random walks; and 

using the estimate of a strength of connection to determine a score that measures a strength of connection between the start node and the another node in the graph.




for each pre-classified node in a set of pre-classified nodes, which comprises a set of whitelist nodes, from the network, determining a score that gauges a strength of connection between the pre-classified node to the query node, the strength of connection being obtained by performing the steps comprising: 

responsive to a first condition of the set of pre-classified nodes having a number of nodes above a first threshold being true, performing the steps comprising: 

performing a number of random walks in the graph from the query node in the graph and terminating at another node in the graph; 

for at least each node in the graph at which a random walk terminates, keeping a counter of how many times a walk terminated at that node in the graph; 

ranking value between the query node and another node in the graph based at least in part by dividing the number of times walks terminated on the another node by the number of random walks; and 

using one or more ranking values to obtain a score that measures a strength of connection between the query node and the another node in the graph; and 

generating a final value for the metric for the query node, the final value comprising a combination of at least one of the scores that gauges strength of connection between the pre-classified nodes of the set of pre-classified nodes to the query node.

5. The computer-implemented method of claim 1 wherein the set of pre-classified nodes also comprises a set of blacklist nodes, the method further comprising: 

the step of generating a final value for the metric for the query node, the final value comprising a combination of at least one of the scores that gauges strength of connection between the pre-classified nodes of the set of pre-classified nodes to the query node comprises: 

generating a blacklist blended value for the metric comprising a combination of the scores for 

generating a whitelist blended value for the metric comprising a combination of the scores for the whitelist nodes in the set of whitelist nodes; and 

generating a final score blended from the whitelist blended value and the blacklist blended value to obtain the final value for the query node.


The claims direct to computer-implemented methods for predicting an overall score of a metric about an entity associated with a query node based on strength of connection between the query node and pre-classified nodes including whitelist nodes and blacklist nodes, performing random walks, determining a ranking value between the query node and another node in the graph based at least in part by dividing the number of times walks terminated on the another node by the number of random walks, and generating a final score blended from the whitelist blended value and the blacklist blended value to obtain the final value for the query node.


obtaining overall scores for a plurality of query nodes from at least a portion of the graph;

responsive to a query node from the plurality of query nodes having an overall score with a first sign, assigning it to the set of whitelist nodes; 

responsive to a query node from the plurality of query nodes having an overall score with a second sign, assigning it to the set of blacklist nodes; and 

selecting a query node and repeating the prior steps until a stop condition is reached to obtain the overall score for the query node.
6. The computer-implemented method of claim 5 wherein the whitelist blended value has a first sign and the blacklist blended value has a second sign and the method further comprises: 

responsive to the final value having the first sign, assigning a positive reputation to the query node; and 


responsive to the final value having the second value, assigning a negative reputation to the query node.
Both claims assign a sign to the query node based on overall score of the blended whitelist nodes and blacklist nodes that it has.
9. A system for predicting an overall score of a metric about an entity associated with a query node in a graph that represents entities and connections between entities, the system comprising: 



a non-transitory computer-readable medium or media comprising one or more sequences of instructions which, when executed by at least one of the one or more processors, causes steps to be performed comprising: 

for each whitelist node in a set of whitelist nodes from at least a first portion of the graph, determining a whitelist score that is related at least in part on a strength of connection between the query node and the whitelist node; 

generating a whitelist blended value comprising a combination of the whitelist scores for the whitelist nodes in the set of whitelist nodes; 

for each blacklist node in a set of blacklist nodes from at least a second portion of the graph, determining a blacklist score that is related at least in part on a strength of connection between the query node and the blacklist node; 

generating a blacklist blended value comprising a combination of the scores for the blacklist nodes in the set of blacklist nodes; and 

generating an overall score blended from the whitelist blended value and the blacklist blended value for the query node.



determining a strength of connection by performing steps comprising: 

performing a number of random walks in the graph from a start node in the graph and terminating at another node in the graph; 

keeping a counter of how many times a walk terminated at a node in the graph; 

determining an estimate of a strength of connection between the start node and another node in the graph comprising dividing the number of times walks terminated on the another node by the number of random walks; and 

using the estimate of a strength of connection to determine a score that measures a strength of connection between the start node and the another node in the graph.





 a non-transitory computer-readable medium or non-transitory computer-readable media comprising one or more sequences of instructions which, when executed by the one or more processors, causes steps to be performed comprising: 
for each pre-classified node in a set of pre-classified nodes, which comprises a set of whitelist nodes, from the network, determining a score that gauges a strength of connection between the pre-classified node to the query node, the strength of connection being obtained by performing the steps comprising: 

responsive to a first condition of the set of pre-classified nodes having a number of nodes above a first threshold being true, performing the steps comprising: 

performing a number of random walks in the graph from the query node in the graph and terminating at another node in the graph; 

for at least each node in the graph at which a random walk terminates, keeping a counter of how many times a walk terminated at that node in the graph; 

determining a ranking value between the query node and another node in the graph based at least in part by dividing the number of times walks terminated on the another node by the number of random walks; and 

using one or more ranking values to obtain a score that measures a strength of connection between the query node and the another node in the graph; and 

generating a final value for the metric for the query node, the final value comprising a combination of at least one of the scores that gauges strength of connection between the pre-classified nodes of the set of pre-classified nodes to the query node.

12. The system of claim 8 wherein the set of pre-classified nodes further comprises a set of blacklist nodes and wherein the step of generating a final value for the metric for the query node, the final value comprising a combination of at least one of the scores that gauges strength of connection between the pre-classified nodes of the set of pre-classified nodes to the query node comprises: 

generating a blacklist blended value for the metric comprising a combination of the scores for the blacklist nodes in the set of blacklist nodes; 

generating a whitelist blended value for the metric comprising a combination of the scores for the whitelist nodes in the set of whitelist nodes; and 

a final score blended from the whitelist blended value and the blacklist blended value to obtain the final value for the query node.



obtaining overall scores for a plurality of query nodes from at least a portion of the graph; 

responsive to a query node from the plurality of query nodes having an overall score with a first sign, assigning it to the set of whitelist nodes; 

responsive to a query node from the plurality of query nodes having an overall score with a second sign, assigning it to the set of blacklist nodes; and 

selecting a query node and repeating the prior steps until a stop condition is reached to obtain the overall score for the query node.
13. The system of claim 12 wherein the whitelist blended value has a first sign and the blacklist blended value has a second sign and wherein the non-transitory computer-readable medium or non-transitory computer-readable media further comprises one or more sequences of instructions which, when executed by the one or more processors, causes steps to be performed comprising: 
responsive to the final value having the first sign, classifying the query node with a positive reputation classification; and 


responsive to the final value having the second value, classifying the query node with a negative reputation classification.
Both claims assign a sign to the query node based on overall score of the blended whitelist nodes and blacklist nodes that it has.
17. A computer-implemented method for determining whether to grant rights to an entity associated with a query node in a graph, the method comprising: 

given the graph that has been generated by determining or inferring one or more interactions or connections between entities, wherein a node in the graph represents an entity and an edge in the graph connects two nodes and represents at least one interaction or connection between those two nodes, for each node in a set of nodes from at least a portion of the graph, determining a score that is related at least in part on a strength of connection between the query node and the node; 

combining the scores between the query node and the nodes from the set of nodes to obtain an overall score; and 

responsive to the overall score being above a threshold value, granting rights to an entity associated with the query node.


19. The computer-implemented method of Claim 17 wherein the set of nodes comprises a set of whitelist nodes and a set of blacklist nodes and the method further comprises the step of: 

for each whitelist node in the set of whitelist nodes, determining a whitelist score that is related at least in part on a strength of connection between the query node and the whitelist node; 

generating a whitelist blended value comprising a combination of the whitelist scores for the whitelist nodes in the set of whitelist nodes; 

for each blacklist node in the set of blacklist nodes, determining a blacklist score that is related at least in part on a strength of connection between the query node and the blacklist node; 

generating a blacklist blended value comprising a combination of the scores for the blacklist nodes in the set of blacklist nodes; and 

generating the overall score blended from the whitelist blended value and the blacklist blended value for the query node.




































14. A computer-implemented method for predicting a metric about an entity associated with a query node in a graph that represents a network, the method comprising: 

for each whitelist node in a set of whitelist nodes from the network, determining a score that measures a strength of connection of the query node with respect to the whitelist node by performing the steps comprising: 

performing a number of random walks in the graph from a start node in the graph and terminating at another node in the graph; 



determining an estimate of a strength of connection between the start node and another node in the graph comprising dividing the number of times walks terminated on the another node by the number of random walks; and 

using the estimate of a strength of connection to determine the score that measures a strength of connection; 

generating a whitelist blended value for the metric comprising a combination of the scores for the whitelist nodes in the set of whitelist nodes; 

for each blacklist node in a set of blacklist nodes from the network, determining a score that measures a strength of connection of the blacklist node with respect to the query node; 

generating a blacklist blended value for the metric comprising a combination of the scores for the blacklist nodes in the set of blacklist nodes; and 

generating a final score blended from the whitelist blended value and the blacklist blended value to obtain an overall score for the query node.



obtaining overall scores for a plurality of query nodes from at least a portion of the graph; 

responsive to a query node from the plurality of query nodes having an overall score with a first sign, assigning it to the set of whitelist nodes;

responsive to a query node from the plurality of query nodes having an overall score with a second sign, assigning it to the set of blacklist nodes; and 

selecting a query node and repeating the prior steps until a stop condition is reached to obtain the overall score for the query node.


obtaining final scores for a plurality of query nodes; 


responsive to a query node from the plurality of query nodes having a final score with a first sign, assigning it to the set of whitelist nodes; 

responsive to a query node from the plurality of query nodes having a final score with a second sign, assigning it to the set of blacklist nodes; and 


selecting a query node and repeating the prior steps until a stop condition is reached to obtain a final score blended for the query node.




Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




10.	Claims 8 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a strength of connection by performing the steps comprises: 
              performing a number of random walks in the graph from a start node in the graph and terminating at another node in the graph; 
              keeping a counter of how many times a walk terminated at a node in the graph; 
              determining an estimate of a strength of connection between the start node and another node in the graph comprising dividing the number of times walks terminated on the another node by the number of random walks; and 
              using the estimate of a strength of connection to determine a score that measures a strength of connection between the start node and the another node in the graph.”              
 a. Since claim 1 which claim 8 depends from recites “…a strength of connection between the query node and the whitelist node…” and “…a strength of connection between the query node and the blacklist node…”  It is unclear if “a strength of connection” cited in claim 8 is the same or different with the cited “strength of connection between the query node and the whitelist node” and the “strength of connection between the query node and the blacklist node” in claim 1.
b. It is unclear whether the “start node” and the “another node” cited in claim 8 relate to the query node or the whitelist/blacklist node cited in claim 1 in order to measure the same or different cited strength of connection(s).  
c. It is unclear of the term “a node” in the limitation “keeping a counter of how many times a walk terminated at a node in the graph;” because claim 8 recites “a start 
d. It is unclear whether the term “another node” in the limitation “determining an estimate of a strength of connection between the start node and another node in the graph” refers to the same or different “another node” cited previously in the limitation “performing a number of random walks in the graph from a start node in the graph and terminating at another node in the graph”.
Therefore, claim 8 is rejected under 35 U.S.C. 112(b).
e. For purpose of examination, Examiner assumes the steps in claim 8 is used to determine the strength of connection between the query node and each of the whitelist and blacklist nodes; therefore, the start node cited in claim 8 is the query node and the another node cited in claim 8 is each of the blacklist/whitelist nodes that is used to determine the strength of connection with the query node and “a node” in the limitation “keeping a counter of how many times a walk terminated at a node in the graph;” refers to the blacklist/whitelist node that is used to determine the strength of connection with the query node.
Similar analyses and interpretation are applied to claim 16. Therefore, claim 16 is also rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




12.	Claims 1-5, 7, 9-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rawat  (U.S. 2017/0111364), hereinafter “Rawat”.
Regarding claim 1, Rawat discloses a computer-implemented method for predicting an overall score of a metric about an entity associated with a query node in a graph that represents entities and connections between entities (paragraph [0010]: a system can determine reputation scores for user accounts based on data from the contact list of participating users.  The system can build a social graph, for example, that indicates how the user accounts are connected to other user accounts (e.g., the directed edges of the social graph can indicate which users know other users based on whose contact information is included in the users' list of contacts.  Paragraph [0012]:  computing a reputation score for each user account –a query node- based on which other user accounts-entities- that the user account has a connection with.  Fig. 4 with associated text, system 400 could be used in computing the reputation scores), the method comprising:
 for each whitelist node in a set of whitelist nodes from at least a first portion of the graph, determining a whitelist score that is related at least in part on a strength of connection between the query node and the whitelist node; generating a whitelist blended value comprising a combination of the whitelist scores for the whitelist nodes in the set of whitelist nodes (paragraph [0011]: identifying a first subset of the user accounts as being trusted-whitelist nodes.  Paragraphs [0012] and [0052]: computing a reputation score for each user account of the plurality of user accounts based on which other user accounts that user account has a connection with, and whether the other user accounts are identified as being trusted or fraudulent. The reputation score can correspond to a set of values, including a first value corresponding to a trust score-whitelist score- and a second value corresponding to a fraud score. Paragraphs [0053]-[0054]: reputation score is determined based on steps or degrees of contagion operation or social graph proximity-strength of connection- to trusted accounts or untrusted accounts); 
for each blacklist node in a set of blacklist nodes from at least a second portion of the graph, determining a blacklist score that is related at least in part on a strength of connection between the query node and the blacklist node; generating a blacklist blended value comprising a combination of the scores for the blacklist nodes in the set of blacklist nodes (paragraph [0011]: identifying a second subset of the user accounts as being fraudulent-blacklist nodes.  Paragraphs [0012] and [0052]: computing a reputation score for each user account of the plurality of user accounts based on which other user accounts that user account has a connection with, and whether the other user accounts are identified as being trusted or fraudulent. The reputation score can correspond to a set of values, including a first value corresponding to a trust score and a second value corresponding to a fraud score-blacklist score. Paragraphs [0052]-[0054]: reputation score is determined based on steps or degrees of contagion operation or social graph proximity-strength of connection- to trusted accounts or untrusted accounts); and 
generating an overall score blended from the whitelist blended value and the blacklist blended value for the query node (Paragraph [0012]: The reputation score- overall score- can correspond to a set of values, including a first value corresponding to a trust score and a second value corresponding to a fraud score.  Paragraph [0058]: “the reputation score 155 can be represented by a single number, or a set of numbers, such as a pair of numbers (e.g., positive or negative numbers, decimals, fractions, integers, etc.). For a single number, the reputation score 155 can be based on a combination of a weighted value representing a trust score and a weighted value representing a fraud score.”)
Regarding claim 2, Rawat discloses the computer-implemented method of Claim 1 wherein the first portion of the graph and the second portion of the graph are a same portion of the graph (paragraph [0010]: The system can receive, over one or more networks, sets of contact information associated with a plurality of user accounts.  Using the received sets of contact information, the system can determine connection information for the plurality of user accounts. The system can build a social graph, for example, that indicates how the user accounts are connected to other user accounts (e.g., the directed edges of the social graph can indicate which users know other users based on whose contact information is included in the users' list of contacts).  Paragraph [0011]: the system can identify a first subset of user accounts as being trusted and a second subset of user accounts as being fraudulent. Note: contact information from each network will form its own portion on the social graph. When the first subset and the second subset are from the same network, they are in the same portion of the graph).
Regarding claim 3, Rawat discloses the computer-implemented method of Claim 1 further comprising the step of: 
obtaining overall scores for a plurality of query nodes from at least a portion of the graph (paragraph [0010]: The system can receive, over one or more networks, sets of contact information associated with a plurality of user accounts.  Using the received sets of contact information, the system can determine connection information for the plurality of user accounts. The system can build a social graph, for example, that indicates how the user accounts are connected to other user accounts (e.g., the directed edges of the social graph can indicate which users know other users based on whose contact information is included in the users' list of contacts).  Paragraph [0011]: the system can identify a first subset of user accounts as being trusted and a second subset of user accounts as being fraudulent. Paragraphs [0012] and [0052]: computing a reputation score for each user account of the plurality of user accounts based on which other user accounts that user account has a connection with, and whether the other user accounts are identified as being trusted or fraudulent. The reputation score can correspond to a set of values, including a first value corresponding to a trust score and a second value corresponding to a fraud score.   Note: contact information from each network will form its own portion on the social graph. The reputation score of a user account is determined based on which other user accounts it associated; therefore, each connection between two user accounts must be considered and the reputation score is based on the combination of each connection); 
responsive to a query node from the plurality of query nodes having an overall score with a first sign, assigning it to the set of whitelist nodes; responsive to a query node from the plurality of query nodes having an overall score with a second sign, assigning it to the set of blacklist nodes (paragraph [0058]: “the reputation score 155 can be represented by a single number, or a set of numbers, such as a pair of numbers (e.g., positive or negative numbers, decimals, fractions, integers, etc.). For a single number, the reputation score 155 can be based on a combination of a weighted value representing a trust score and a weighted value representing a fraud score.” Note: When a reputation score is represented by a single number that is based on a combination of a weighted value representing a trust score and a weighted value representing a fraud score and the trust score and the fraud score are represented by positive and negative numbers, the single number of the reputation score would have either positive or negative sign depending on the result of the combination.); and 
 selecting a query node and repeating the prior steps until a stop condition is reached to obtain the overall score for the query node (paragraph [0007]: “determining fraudulent user accounts using sets of contact information that are associated with the user accounts.”-the process is performed for each of the user accounts and process is stopped after the last user account is done.  Each user account that is used to determine a reputation score based on its connections with other use accounts is the query node).
Regarding claim 4, Rawat discloses the computer-implemented method of Claim 1 further comprising: generating the graph by determining or inferring one or more interactions or connections between entities, wherein a node in the graph represents an entity and an edge in the graph connects two nodes and represents at least one interaction or connection between those two nodes (paragraph [0010]: “The system can receive, over one or more networks, sets of contact information associated with a plurality of user accounts, where each set of contact information is associated with a user account (and subsequently, a user of the user account). For example, a first user operating a first device can have information about a set of contacts (e.g., friends, family, acquaintances, etc.) in a contacts application or a phone application stored in a memory of the first device. Using the received sets of contact information, the system can determine connection information for the plurality of user accounts. In other words, for each user account, the system can determine which other user accounts of the plurality of user accounts that user account has a connection with, if any. The system can build a social graph, for example, that indicates how the user accounts-nodes/entities- are connected to other user accounts (e.g., the directed edges of the social graph can indicate which users know other users based on whose contact information is included in the users' list of contacts).” Paragraph [0043]: association of social graph with nodes and relationships-connections- between individuals. Figs. 3A-3D with associated text: social graphs).
Regarding claim 5, Rawat discloses the computer-implemented method of Claim 4 wherein the graph represents a plurality of different types of networks (paragraph [0010]: Contact information used in building the social graph includes information about friends, family, acquaintances, etc. Type of connections (e.g., by friends, family, acquaintances) is considered as network.  Therefore, the social graph represents a plurality of different types of networks).
Regarding claim 7, Rawat discloses the computer-implemented method of Claim 4 further comprising: assigning weights to at least one of: one or more nodes in the graph (paragraph [0057]: assigning weight to user accounts-nodes), one or more edges in the graph (Paragraph [0054]: “the account classify 150 can execute the contagion operations to determine parametric indicators for individual accounts, such as reputations score 155, using factors (e.g., weights) such as (i) social graph proximity (as determined by degrees) to trusted accounts or untrusted accounts (or confirmed trusted or fraudulent), (ii) number of total connections 119 of the account (e.g., fraudulent accounts will have fewer connections, and/or (iii) number of connections to trusted or untrusted accounts.”  Giving weight to “social graph proximity (as determined by degrees) to trusted accounts or untrusted accounts (or confirmed trusted or fraudulent)” is giving weight to edges of social graph), or both; and using at least one of the weights in obtaining the overall score (paragraph [0057]: reputation score is based on contagion operation which affects strength of connection between accounts).
Regarding claims 9-12 and 14, they claim similar subject matters to claims 1, 3-5, and 7 respectively; therefore, claims 9-12, and 14 are rejected at least for the same reasons as claims 1, 3-5, and 7 respectively.  Furthermore, Rawat discloses a system with one or more processors and a non-transitory computer-readable medium or media comprising one or more sequences of instructions executed by at least one of the one (Rawat, Fig. 4 with associated text, system 400, paragraphs [0093]-[0095]).

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rawat (U.S. 2017/0111364), hereinafter “Rawat” in view of Xie et al. (US 2012/0246720), hereinafter “Xie”.
Regarding claim 6, Rawat discloses the computer-implemented method of Claim 5.  Rawat does not explicitly disclose wherein connections between nodes from one type network are weighted differently than connections from another type of network when determining a strength of connection.  However, giving weight based on network connection is known in the art before the effective filing date of the claimed invention and Xie’s teaching is an example (paragraphs [0018], [0021]: different weight is assigned for email connection or friendship connection).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rawat’s teaching of determining reputation scores for user accounts with Xie’s teaching of giving weight based on network connection. The (paragraphs [0003]-[0004]).
Regarding claim 13, it claims similar subject matters to claim 6; therefore, claim 13 is rejected at least for the same reasons as claim 6.
15.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rawat (U.S. 2017/0111364), hereinafter “Rawat” in view of Hoy et al. (US 2015/0135256), hereinafter “Hoy”.
Regarding claim 15, Rawat discloses the system of Claim 14.  Rawat does not explicitly disclose responsive to an edge between a query node and a blacklist node representing shared information that is deemed to represent a close connection, assigning a weight to the edge to provide a high strength of connection for the blacklist node relative to a whitelist node with a same or similar close connection.  However, blacklist rules take precedence over whitelist rules is known in the art before the effective date of the claimed invention and Hoy’s teaching is an example (paragraph [0053]: when both blacklist rules and whitelist rules are triggered, blacklist rules take precedence over whitelist rules).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rawat’s teaching of determining reputation scores for user accounts with Hoy’s teaching of blacklist rules take precedence over whitelist rules to give more weight to blacklist nodes compared to whitelist node in a same situation. The motivation to do so would be to prevent potential or actual conflicts of rules based on risk as taught by Hoy (Abstract).
14.	Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rawat (U.S. 2017/0111364), hereinafter “Rawat”.
Regarding claim 17, Rawat discloses a computer-implemented method for determining whether to grant rights to an entity associated with a query node in a graph, the method comprising: 
given the graph that has been generated by determining or inferring one or more interactions or connections between entities, wherein a node in the graph represents an entity and an edge in the graph connects two nodes and represents at least one interaction or connection between those two nodes (paragraph [0010]: “The system can receive, over one or more networks, sets of contact information associated with a plurality of user accounts, where each set of contact information is associated with a user account (and subsequently, a user of the user account). For example, a first user operating a first device can have information about a set of contacts (e.g., friends, family, acquaintances, etc.) in a contacts application or a phone application stored in a memory of the first device. Using the received sets of contact information, the system can determine connection information for the plurality of user accounts. In other words, for each user account, the system can determine which other user accounts of the plurality of user accounts that user account has a connection with, if any. The system can build a social graph, for example, that indicates how the user accounts-nodes/entities- are connected to other user accounts (e.g., the directed edges of the social graph can indicate which users know other users based on whose contact information is included in the users' list of contacts).” Paragraph [0043]: association of social graph with nodes and relationships-connections- between individuals. Figs. 3A-3D with associated text: social graphs.  A node represents a user account would also represent the owner/entity of that account), for each node in a set of nodes from at least a portion of the graph, Paragraphs [0012] and [0052]: computing a reputation score for each user account of the plurality of user accounts based on which other user accounts that user account has a connection with, and whether the other user accounts are identified as being trusted or fraudulent. Paragraphs [0053]-[0054]: reputation score is determined based on steps or degrees of contagion operation or social graph proximity-strength of connection- to trusted accounts or untrusted accounts); 
combining the scores between the query node and the nodes from the set of nodes to obtain an overall score (Paragraphs [0012] and [0052]: The reputation score-overall score- can correspond to a set of values, including a first value corresponding to a trust score and a second value corresponding to a fraud score); and 
responsive to the overall score being above a threshold value, granting rights to an entity associated with the query node (paragraph [0046]: reputation scores can serve as indicators as to whether a particular person is genuine or fraudulent.  Paragraphs [0066]-[0068]: access rights associated with classified user accounts.  Request-right- is granted to trusted users.)
As presented above, Rawat discloses reputation scores can serve as indicators as to whether a particular person is genuine or fraudulent and based on being genuine or fraudulent, the user is granted or denied request-right. Rawat does not explicitly disclose the overall score is compared to a threshold value.  However, Rawat also discloses comparing a fraud score to a threshold to determine whether a user account is fraudulent (Paragraph [0051]:  association of fraud score with threshold to determine an account as trusted or fraud).  Therefore, it would have been obvious to one of ordinary 
Regarding claim 18, Rawat discloses the computer-implemented method of Claim 17 further comprising the step of: responsive to the overall score being not being above a threshold value, not granting rights to an entity associated with the query node (a. paragraph [0046]: reputation scores can serve as indicators as to whether a particular person is genuine or fraudulent.  b.Paragraph [0067]: when a user account is classified as fraudulent, the request is denied. c.Paragraph [0051]:  association of fraud score with threshold to determine an account as trusted or fraud. The combination of (a), (b), (c) would result in a predictable result of denying right to a user account when the reputation score is below a threshold value).
Regarding claim 19, Rawat discloses the computer-implemented method of Claim 17 wherein the set of nodes comprises a set of whitelist nodes and a set of blacklist nodes and the method further comprises the step of: 
for each whitelist node in the set of whitelist nodes, determining a whitelist score that is related at least in part on a strength of connection between the query node and the whitelist node; generating a whitelist blended value comprising a combination of the whitelist scores for the whitelist nodes in the set of whitelist nodes (paragraph [0011]: identifying a first subset of the user accounts as being trusted-whitelist nodes.  Paragraphs [0012] and [0052]: computing a reputation score for each user account of the plurality of user accounts based on which other user accounts that user account has a connection with, and whether the other user accounts are identified as being trusted or fraudulent. The reputation score can correspond to a set of values, including a first value corresponding to a trust score-whitelist score- and a second value corresponding to a fraud score. Paragraphs [0053]-[0054]: reputation score is determined based on steps or degrees of contagion operation or social graph proximity-strength of connection- to trusted accounts or untrusted accounts); 
for each blacklist node in the set of blacklist nodes, determining a blacklist score that is related at least in part on a strength of connection between the query node and the blacklist node; generating a blacklist blended value comprising a combination of the scores for the blacklist nodes in the set of blacklist nodes (paragraph [0011]: identifying a second subset of the user accounts as being fraudulent-blacklist nodes.  Paragraphs [0012] and [0052]: computing a reputation score for each user account of the plurality of user accounts based on which other user accounts that user account has a connection with, and whether the other user accounts are identified as being trusted or fraudulent. The reputation score can correspond to a set of values, including a first value corresponding to a trust score and a second value corresponding to a fraud score-blacklist score. Paragraphs [0052]-[0054]: reputation score is determined based on steps or degrees of contagion operation or social graph proximity-strength of connection- to trusted accounts or untrusted accounts); and 
generating the overall score blended from the whitelist blended value and the blacklist blended value for the query node (Paragraph [0012]: The reputation score-overall score- can correspond to a set of values, including a first value corresponding to a trust score and a second value corresponding to a fraud score.  Paragraph [0058]: “the reputation score 155 can be represented by a single number, or a set of numbers, such as a pair of numbers (e.g., positive or negative numbers, decimals, fractions, integers, etc.). For a single number, the reputation score 155 can be based on a combination of a weighted value representing a trust score and a weighted value representing a fraud score.”)
Regarding claim 20, Rawat discloses the computer-implemented method of Claim 19 further comprising: 
obtaining overall scores for a plurality of query nodes from at least a portion of the graph (paragraph [0010]: The system can receive, over one or more networks, sets of contact information associated with a plurality of user accounts.  Using the received sets of contact information, the system can determine connection information for the plurality of user accounts. The system can build a social graph, for example, that indicates how the user accounts are connected to other user accounts (e.g., the directed edges of the social graph can indicate which users know other users based on whose contact information is included in the users' list of contacts).  Paragraph [0011]: the system can identify a first subset of user accounts as being trusted and a second subset of user accounts as being fraudulent. Paragraphs [0012] and [0052]: computing a reputation score for each user account of the plurality of user accounts based on which other user accounts that user account has a connection with, and whether the other user accounts are identified as being trusted or fraudulent. The reputation score can correspond to a set of values, including a first value corresponding to a trust score and a second value corresponding to a fraud score.   Note: contact information from each network will form its own portion on the social graph. The reputation score of a user account is determined based on which other user accounts it associated; therefore, each connection between two user accounts must be considered and the reputation score is based on the combination of each connection); 
responsive to a query node from the plurality of query nodes having an overall score with a first sign, assigning it to the set of whitelist nodes;  responsive to a query node from the plurality of query nodes having an overall score with a second sign, (paragraph [0058]: “the reputation score 155 can be represented by a single number, or a set of numbers, such as a pair of numbers (e.g., positive or negative numbers, decimals, fractions, integers, etc.). For a single number, the reputation score 155 can be based on a combination of a weighted value representing a trust score and a weighted value representing a fraud score.” Note: When a reputation score is represented by a single number that is based on a combination of a weighted value representing a trust score and a weighted value representing a fraud score and the trust score and the fraud score are represented by positive and negative numbers, the single number of the reputation score would have either positive or negative sign depending on the result of the combination.); and 
selecting a query node and repeating the prior steps until a stop condition is reached to obtain the overall score for the query node (paragraph [0007]: “determining fraudulent user accounts using sets of contact information that are associated with the user accounts.”-the process is performed for each of the user accounts and process is stopped after the last user account is done.  Each user account that is used to determine a reputation score is the query node).

Allowable Subject Matter
17.	Claims 8 and 16, based on the Examiner’s claim interpretation in section 10(e) above, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the double patenting rejections and 35 U.S.C. 112(b) rejections set forth above.


Conclusion	
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T. LE whose telephone number is (571)270-0279.  The examiner can normally be reached on Monday-Thursday 8:00 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANH T LE/Examiner, Art Unit 2495